Filed 3/23/22 In re Neveah G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re NEVEAH G. et al., Persons                            B314361
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 21CCJP03111AB)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MELISSA L.,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Philip L. Soto, Judge. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.

                            ******


      Melissa L. (mother) appeals from a juvenile court judgment
declaring mother’s two children, Neveah G. (born May 2012) and
Serena G. (born February 2014) dependents of the court under
Welfare and Institutions Code section 360, subdivision (d), and
asserting jurisdiction over them.1 Specifically, mother argues
that insufficient evidence was presented to support the
jurisdictional findings. Mother contends that despite evidence of
drug use by both parents, there was no evidence that the children
were at risk of serious physical harm while in the care of either
parent.
      We find that substantial evidence supports the juvenile
court’s determination that the children were at risk of serious
physical harm or illness as required under section 300,
subdivision (b). Therefore, we affirm the judgment.

      FACUTAL AND PROCEDURAL BACKGROUND
The family
      The family consists of mother, Timothy G. (father), and
nine-year-old Neveah and seven-year-old Serena.2 When the


1     All further statutory references are to the Welfare and
Institutions Code.
2    Father is not a party to this appeal. Father has an older
daughter, Jaylene (occasionally spelled Jlene throughout the




                                2
children were younger the family lived with paternal
grandmother (PGM). However mother left the home following an
argument. The children remained with father and PGM, who
took care of the children. When PGM discovered that father was
using drugs, father left the home and gave the children to
mother. When the dependency petition was initiated, mother
was living with the children at the home of a friend.
Referral and investigation
      On May 6, 2021, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
that the parents were physically fighting in front of the children
outside the home of the maternal grandmother (MGM). The
children tried to stop the parents from fighting, and MGM came
outside to calm the children. The reporting party stated that
father came to the home intermittently. The reporting party
alleged that at times mother slept outside of the home; there
were multiple people living inside the home; smells of burnt
plastic and marijuana emanated from the home; and on multiple
occasions the police had responded to the home.
      On the DCFS social worker’s first visit to the home, the
maternal uncle answered the door and said that mother and the
children were not currently home. He added that he had no
information about the family. He offered that no one at the home
engaged in domestic violence or used drugs. The social worker
provided her business card and asked that mother call her.
      Two days later the social worker again visited the home.
MGM answered the door and said that mother and the children


record), with a different mother. Jaylene is not a party to this
matter but is mentioned as necessary throughout this opinion.




                                 3
no longer lived there. MGM reported that father did not live with
mother and the children, that the couple had separated several
years earlier, and the parents had a history of domestic violence.
The parents did not have a family law order regarding the
children, but the children primarily resided with mother. Father
had informal visits. MGM provided the social worker with
mother’s telephone number.
      In a telephone call the same day, mother confirmed that
she no longer lived at MGM’s home. Mother and the children had
moved from MGM’s home a week prior, and mother was in the
process of renting a room from a friend. Mother denied
allegations of recent violence between father and her. Mother
admitted that the couple had a history of violence, which resulted
in their separation in 2018. Mother was aware of an incident
between father and his new girlfriend when father dropped off
the children at MGM’s home. Mother confirmed that the children
had lived with father and PGM in Victorville until recently.
Mother stated that father was now living in the Los Angeles area
with friends, which resulted in the children moving in with
mother. Mother stated that she and father had a good co-
parenting relationship.
      Mother denied knowledge of anyone using drugs at MGM’s
home. She added the children had asthma, had emergency
albuterol inhalers, and received regular medical care.
      A week later the social worker traveled to mother’s home to
attempt to meet with her and the children. The social worker
was unable to enter the locked apartment building. The social
worker called mother’s cell phone several times, but mother did
not answer. In response to the social worker’s text message to




                                4
mother, she claimed she was not home but set up an appointment
to meet with the social worker later that week.
      The social worker called father’s cell phone but got no
answer. The social worker left a message for father to call her.
      At the day and time of the social worker’s scheduled
meeting with mother, the social worker was again unable to enter
the apartment complex. The social worker called mother four
times and received no response. The social worker also sent
mother a text message, which was not answered. Five hours
later mother texted the social worker and asked to meet the
following day at noon.
      On May 27, 2021, the social worker met with mother and
the children at their home, a one-bedroom, one-bathroom
apartment occupied by mother’s friend, Robert M. Mother and
the children shared a bed in the living room. Robert slept in the
bedroom. There was adequate food and the home was clean and
neat with no visible safety concerns.
      Mother claimed that she moved out of MGM’s home
because it was too crowded. She claimed not to know where
father was residing, but he typically picked up the children for an
hour or two to visit. Mother denied that anyone used drugs while
she and the children were residing at MGM’s home.
      Mother admitted to using marijuana but denied using any
other substances. She said she smoked marijuana outside of the
home while Robert was watching the children. Mother also
smoked the drug at night when the children were asleep. Mother
agreed to drug test the following week. Mother denied having a
criminal history, substance abuse history, DCFS history, or
mental health issues.




                                5
       Mother did not know where the children received medical
care, since the children had been living with her for only about a
month. Mother declined the social worker’s offer to conduct a
child and family team meeting (CFT meeting). Mother indicated
that MGM was her support system. Mother signed various
documents including a release of drug tests and resource packet
receipt acknowledgement.
       The social worker interviewed the children and Robert.
Neveah was in fourth grade and Serena was in second grade.
Both children denied knowledge of drugs and alcohol and denied
seeing anyone acting oddly. They reported feeling safe with
mother and father. Robert stated that he and mother were good
friends and that mother and the children were welcome to stay
with him. He had no concerns regarding the children being
abused or neglected in the parents’ care.
       The social worker then spoke with father by telephone.
Father stated that he and mother had been separated for years
and had a good co-parenting relationship. Father allowed the
children to live with mother starting when a dependency court
case was initiated involving Jaylene, his oldest child with a
different mother. Father did not have a current address and was
staying with a friend.
       Father denied that anyone in MGM’s house used drugs or
alcohol. He also denied concerns about the children being in
mother’s care. Father identified the children’s doctor as being
located in Hesperia, California, but did not know the doctor’s
name or specific location. Father denied any criminal history
(including domestic violence), substance use history or mental
health history.




                                6
      On the same day that the social worker spoke with father,
DCFS received a second referral that father had tested positive
for drugs on May 26, 2021.3 Father had an open referral as to
Jaylene, and it was a drug test in that matter that yielded the
positive result. The reporting party expressed concern regarding
father’s lack of compliance with his case plan as to the half-
sibling and that the children had visited with father while he was
using methamphetamine.
      The social worker called father to discuss the positive test
result, but father did not answer the call. A message was left for
father asking for a return call. When the social worker
attempted to reach mother to notify her of safety concerns
regarding father, an automated message indicating that mother’s
phone had been disconnected was heard. The social worker sent
mother a text message asking mother to contact the social
worker.
      The next day when the social worker went to Robert’s home
to speak with mother and the children, Robert indicated that
mother and the children had left early in the morning. Robert
provided the social worker with mother’s new telephone number.
      Later that day, the social worker spoke with father by
telephone. Father was with the children, and he was taking
them to PGM’s home in Victorville. Father denied use of any
drug-related substances since he was tested. He agreed to work
with DCFS to create a plan of care for the children in light of
DCFS’s concerns. Father asked that the children be allowed to




3    Father’s test results showed positive results for
methamphetamine, amphetamine, and marijuana.




                                7
stay with PGM, who agreed that the children could stay with her
for a few days until mother could collect them.
       Father denied residing at PGM’s home but admitted using
it as his mailing address. Father agreed to a safety plan in which
mother would coordinate with PGM for the children to be
returned to mother’s custody, and PGM monitored all of father’s
visits with the children.
       PGM confirmed that the children could stay with her while
mother worked out their return to her custody. PGM did not
have any concerns about the parents abusing or neglecting the
children, but admitted that both parents had histories of
substance abuse. PGM was aware that mother used drugs about
one year earlier. PGM did not know what types of drugs the
parents used.
       When the social worker notified mother of the new
substance abuse allegations as to father, mother denied any
concerns, stating that father was taking the children to PGM’s
home. Mother was comfortable with the children staying with
PGM, as she needed assistance until she could collect them.
Mother was unable to leave work to pick them up. Mother agreed
to drug test first thing the following day. When the social worker
advised mother that DCFS might initiate a dependency case due
to its concerns regarding father, mother indicated she would
cooperate.
       The following day (June 11, 2021) mother sent the social
worker a text message that she had not left work in time to drug
test that day. The test was rescheduled for June 14, 2021. On
June 14, 2021, mother sent the social worker a text message that
she had been unable to secure transportation to the test site.
Mother was only available to test on June 15, 2021. The social




                                8
worker was not able to set up a test until June 16, 2021. Mother
agreed to meet with the social worker on June 16, 2021, the day
after mother was going to pick up the children from PGM’s house.
       On June 16, 2021, the social worker sent a text message to
mother to arrange a time for their meeting. Mother did not
respond. The social worker called mother a few hours later, and
mother did not answer. The social worker made another attempt
to contact mother both by telephone and text message.
       On the same day the social worker spoke with PGM, who
stated that mother had not contacted PGM about the children
returning to mother’s care. Mother had made no plan for the
children with PGM, PGM was unsure of mother’s current
whereabouts, and the children remained living with PGM. PGM
had not heard from mother since the children arrived on June 10,
2021. Father had visited the children the previous Sunday.
PGM noted that father appeared to be doing well and was taking
everything seriously. PGM thought the allegations were a wake-
up call regarding the potential of the children being removed
from him. Four months earlier, PGM told father that he could
not use drugs while living in her home, and father left. PGM did
not know where father was living but believed father was living
in his car.
       On June 18, 2021, the social worker again unsuccessfully
attempted to contact mother by telephone regarding a plan for
the children to return to mother’s care. A message was left and
the social worker contacted father in an attempt to locate mother.
Father denied having heard from mother since the children were
left with PGM. Father did not consent to have Neveah and
Serena removed from him because he was making efforts to
address his substance abuse.




                                9
       On June 22 and 23, 2021, the social worker again
attempted unsuccessfully to contact mother. Voice messages
were left, and there was no response.
       On June 24, 2021, father called the social worker to report
his enrollment in a substance abuse class that day. Since father
did not have valid identification, he asked the social worker to
make a drug test identification card for him. Father also
informed the social worker that mother was having issues with
her phone, and he told mother to contact the social worker.
       Later that day the social worker received a text message
from mother indicating that her previous telephone was broken,
and she had recently received a new one. When asked if she
could call mother at her new number, mother asked the social
worker to call in 20 minutes as she was making dinner. When
the social worker called 20 minutes later, mother did not respond.
The social worker sent mother two additional text messages but
received no response. The next day the social worker again called
mother, but mother did not answer.
       In a telephone conversation with PGM, the social worker
was told that, against PGM’s wishes, father took the children to
live with mother on June 17, 2021. PGM said father would not
listen to her, and he was mother’s only chance at getting the
children back. PGM spoke with mother, who confirmed that the
children were living with her. PGM expressed concern about the
children living with mother because they had lived at PGM’s
home for most of their lives and were not around mother much.
PGM said father had told her that the social worker agreed that
father could take the children to mother, which the social worker
refuted.




                               10
      On June 25, 2021, the social worker received a text
message from mother indicating that mother objected to drug
testing solely because father had an open dependency case.
Again the social worker’s attempt to call mother was
unsuccessful. The social worker sent mother a text that mother
had voluntarily consented to the drug tests, that DCFS was
concerned about father’s drug use and now had concerns about
mother’s drug use. Mother responded by text, “So for me to just
stop everything to go and do that test just didn’t make sense. I
have things I have to get done you know?” The social worker’s
attempt to call mother was again unsuccessful.
Detention
      On July 1, 2021, after the juvenile court authorized the
children’s detention, the social worker and PGM went to MGM’s
home to detain the children, who were there with mother. When
mother asked what she could do to have the children returned to
her custody, the social worker inquired if mother was willing to
drug test the following day. Mother was willing to drug test the
next week because the following day was her last day of work.
      The social worker informed father that the children were
detained with PGM. Father agreed to meet the social worker the
next day to obtain his drug testing identification card. The social
worker confirmed father’s enrollment in substance abuse and
parenting classes.
Section 300 petition
      On July 6, 2021, DCFS filed a petition on behalf of Neveah
and Serena pursuant to section 300. DCFS alleged two counts
under section 300, subdivision (b)(1). Count b-1 alleged that
father had a history of substance abuse and is a current user of
amphetamine, methamphetamine and marijuana, which




                                11
rendered father unable to provide regular care for the children.
On May 26, 2021, the father had a positive toxicology screen for
amphetamine, methamphetamine and marijuana. DCFS alleged
that father’s substance abuse put the children at risk of serious
physical harm, damage and danger.
      Count b-2 alleged that mother had a history of substance
abuse and is a current abuser of marijuana, rendering mother
incapable of caring for the children. On prior occasions mother
possessed, used, and was under the influence of marijuana while
caring for the children. DCFS alleged that mother’s substance
abuse put the children at risk of serious physical harm, damage
and danger.
Detention hearings
      At the initial detention hearing on July 9, 2021, the court
made prima facie findings, detained the children from the
parents on an emergency basis, and ordered monitored visitation
for the parents with DCFS having discretion to liberalize. The
children were released to PGM.
      The detention hearing was held on July 12, 2021. Mother
and father entered general denials. Mother’s counsel asked the
court to return the children to mother on the ground that DCFS
had failed to show risk of harm to the children. Father’s counsel
argued that the children should be released to father, since the
dependency court had dismissed the allegation regarding father
in the matter concerning his older daughter, Jaylene. Father’s
counsel argued that in PGM’s home, there was an additional
layer of supervision. Counsel for the children requested that if
the court was inclined to release the children to the parents,
additional safety measures be put in place. Counsel asked that
father be ordered to have a clean drug test and remain in the




                               12
home of PGM with the children. Children’s counsel asked that
the children be released to the parents, “or in the alternative a
CFT to be held for a safety plan to be hammered out to be able to
be safely released back to the parents.”
      The juvenile court ordered the children detained from the
parents and released to PGM with monitored visits for the
parents and discretion for DCFS to liberalize. The court ordered
the parents to submit to on-demand, weekly drug testing.
Adjudication was set for July 30, 2021.
Jurisdiction/disposition report
      DCFS filed a jurisdiction/disposition report in advance of
the adjudication hearing. The children reported being happy
with PGM, but they also wanted to reunify with their parents.
      Contrary to her representation, mother had a criminal
record as well as an outstanding warrant. In 2009, mother had
been arrested for burglary. In 2019, mother had been arrested
for possession of a controlled substance and driving without a
license.4 Mother had an outstanding warrant for a pending
charge of consuming an alcoholic beverage in a public setting.


4     A police report of October 19, 2019, reflected that mother
was arrested for possession of a controlled substance and driving
without a license. Mother was stopped while driving with a
broken license plate lamp and an expired vehicle registration.
The officer observed a tall, opened can of Mike’s Hard Lemonade
(an alcoholic beverage) in the front seat center cup holder.
Mother admitted to having taken a few sips of the alcoholic
beverage prior to driving. She also had methamphetamine in her
bra, which she had picked up for a friend. Mother’s blood alcohol
level was deemed to be 0.00 percent, although she lost her
balance during the “walk and turn” test. Mother was arrested for
possession of a narcotic.




                               13
When the social worker informed mother of the outstanding
warrant, mother said she was not really aware of it, but she
would have it resolved.
       Father also had a criminal history and an outstanding
warrant. Father’s criminal history included charges of
vandalism, domestic violence, driving without a license and
failure to prove financial responsibility. Father had an
outstanding bench warrant pending on a vandalism charge.
When informed of the outstanding warrant, father claimed he
forgot about the hearing but that he would take care of it.5
       Father also had a child welfare history regarding Jaylene.
In addition to the dependency court case, there were two referrals
in July 2013 against father and Jaylene’s mother for neglect and
emotional abuse of the child. The domestic violence allegations
were deemed unfounded. The referral for neglect was resolved.
       In an interview with the dependency investigator (DI) on
July 15, 2021, mother disclosed that she and father were in a
relationship for eight years, which ended in 2018. During their
relationship father used marijuana regularly. He also used
methamphetamine once a month. Mother had used
methamphetamine with father once or twice while the children
were with MGM or PGM. The parents would get a room for the


5      A police report dated February 20, 2020, showed that
father was arrested for speeding in a vehicle and driving without
a license. The arresting officer discovered that father had three
active warrants for traffic violations in San Bernardino County.
During the arrest, father disclosed that he had a bag of
methamphetamine stored in his vehicle. The police found the
drug and arrested father for possession of methamphetamine and
driving with a suspended license.




                               14
weekend to use methamphetamine. Marijuana helped calm
father, otherwise he would be irritated. Methamphetamine made
him tired and cranky, but he would sleep off the drug.
      Though mother did not believe she was a heavy user and
denied she had a problem with drugs or alcohol, mother
confirmed she had a history of drug and alcohol use, having
begun using marijuana when she was 14 years old. She was now
28 years old. She last used marijuana one week earlier. She had
used methamphetamine a handful of times, most recently about a
year ago.6 Mother stated she drank alcohol on occasion. She had
been a heavy drinker, drinking almost daily, but now she drank
once every two weeks. Mother would typically drink a 24-ounce
bottle of vodka. Mother was willing to submit to drug testing.
      Mother was unemployed and lived in Robert’s apartment.
      When the DI interviewed father by telephone the same day,
father admitted to using methamphetamine once in a while, but
denied he was addicted to the drug. He first used
methamphetamine when he was 20 years old. Father was now
31 years old. Father denied he had ever brought the drug into
the home. The last time he used the drug was when he tested
positive on May 26, 2021.
      Father used marijuana to help him with attention deficit
hyperactivity disorder. He began using the drug when he was 16
years old and used it two to three times daily to help him relax.
Father kept the marijuana stored in his bedroom, and no one had
access to it. Father denied he had a problem with marijuana.




6     Mother admitted to using marijuana before bedtime to help
her sleep and in the morning to help with her appetite.




                               15
       Father had enrolled in a drug treatment program and
completed one week of treatment before he was unable to
continue due to car problems. Father did not know whether he
was still enrolled in the program, as people were generally
discharged after excessive absences. Father was willing to drug
test. Father claimed to be unaware of the weekly drug testing
referral. When the DI advised that the social worker had texted
him the drug testing referral on July 14, 2021, father responded,
“Oh yeah, she did send me a text but I didn’t read it.” The DI
advised father to read his texts from the social worker and
advised father that a missed drug test would be considered a
failed test.
       Father denied any knowledge of mother’s drug use,
although he stated that she drank alcohol.
       Neveah and Serena were also interviewed. They reported
that they did not know anything about drugs and had not
observed their parents using drugs. Neveah reported that
mother drank “[l]ike two bottles a day. In the afternoon. She
acts the same.” Neveah indicated that the bottles were about 12
inches tall.
       PGM stated that she was aware that father was using
methamphetamine for about a year. She told father that he
needed to get help and that he could not live in her home if he did
not straighten out his life. PGM reported that father used
marijuana to relax. She indicated that father needed to get into a
program to become sober. The last time she spoke to father, he
was looking for a substance abuse program to join. PGM did not
know where father was living, although she believed he was in a
drug treatment program.




                                16
      PGM reported that mother liked to drink a lot of alcohol.
When mother lived in PGM’s home, she would drink two or three
40-oz. bottles of beer daily. Mother’s drinking caused a lot of
arguments between the parents, although PGM denied that
mother got violent. PGM reported that mother called the
children every other day, and father called them every day.
Father had visited the children twice. Mother told the DI that
she had not asked for visits earlier, because she did not have
transportation. The DI advised mother to request a bus pass.
      DCFS noted that the parents’ drug use posed serious risks
to the children’s well-being. DCFS also noted that father had
active warrants for his arrest, did not have stable housing, and
was not enrolled in any services. DCFS recommended that the
section 300 petition be sustained, the children removed from
parental custody, and the parents be provided with family
reunification services.
      In a last minute information for the court, DCFS noted that
mother failed to appear for her drug tests on June 11, 14, and 16,
and July 20, 2021. Father missed two drug tests on July 16 and
19, 2021.
Adjudication
      At the adjudication hearing, DCFS argued that the court
should sustain the petition as pled. The children’s counsel
submitted on sustaining the petition with suitable placement at
the home of PGM.
      Mother’s counsel, joined by father’s counsel, argued that
the petition should be dismissed. Father’s counsel argued that
missed drug tests were not affirmative evidence of drug use and
that father had attempted to enroll in a drug treatment program.
Additionally, father’s counsel pointed out that the juvenile court




                               17
had dismissed the substance abuse count against father in the
pending matter involving father’s oldest daughter.
      The court found that the children were at substantial risk
due to the parents’ histories of use and abuse of alcohol,
marijuana, and methamphetamines. The court sustained the two
counts of the section 300 petition as pled and took jurisdiction
over the children. The court, however, declined to remove the
children from the parents, as it found that DCFS had not shown
by clear and convincing evidence that removal was warranted.
Instead, the court found that there were reasonable safeguards
that could be put in place such that the children could be
returned to parents, including “father returning back to [PGM]
where the children are living in Victorville so [PGM] can be an
additional set of eyes and ears.”
      The court ordered the parents to clear all warrants,
participate in full drug and alcohol programs with random on-
demand drug testing, a 12-step program with aftercare, a
parenting program, and individual counseling to address case
issues.
Subsequent events
      On July 30, 2021, mother timely appealed.
      On November 24, 2021, the juvenile court ordered the case
transferred to San Bernardino County.7




7     DCFS has filed a motion for judicial notice, asking this
court to take notice of the juvenile court’s orders of November 24,
2021, transferring the matter to San Bernardino County. The
motion is granted.




                                18
                             DISCUSSION
       Mother argues that the juvenile court lacked sufficient
evidence to support its findings under section 300, challenging
the jurisdictional findings regarding both parents.8 Specifically,
mother argues that the allegations against the parents failed to
show that the children were at risk of serious physical harm.
I.     Applicable law and standard of review
       Section 300, subdivision (b) permits a juvenile court to
assert jurisdiction over a child if “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of the child’s
parent or guardian to adequately supervise or protect the
child . . . or by the inability of the parent . . . to provide regular
care for the child due to the parent’s . . . substance abuse.” The
three-part test for jurisdiction under section 300, subdivision
(b)(1) includes: “(1) inability to provide the necessary supervision
or protection of children; (2) causation; [and] (3) serious physical
harm or illness, or the substantial risk of either.” (In re Ma.V.
(2021) 64 Cal.App.5th 11, 21-22 (Ma.V.).)
       “‘While evidence of past conduct may be probative of
current conditions, the question under section 300 is whether

8     “For purposes of appellate standing in dependency cases, a
parent is aggrieved by a juvenile court order that injuriously
affects the parent-child relationship.” (In re Paul W. (2007) 151
Cal.App.4th 37, 62.) Neither party has addressed the question of
mother’s standing to challenge the jurisdictional findings as to
father. However, we need not decide whether mother has shown
the requisite injury to confer standing to challenge the
jurisdictional finding as to father because we conclude that
substantial evidence supports the jurisdictional findings as to
both parents.




                                  19
circumstances at the time of the hearing subject the minor to the
defined risk of harm.’” (Ma.V., supra, 64 Cal.App.5th at p. 23.)
However, when a child is at risk of serious harm, the juvenile
court may take jurisdiction before the child has suffered any
actual harm. (In re Eric B. (1987) 189 Cal.App.3d 996, 1003
[“The state, having substantial interests in preventing the
consequences caused by a perceived danger is not helpless to act
until that danger has matured into certainty.”].) State action to
protect children is intended to prevent harm, and the juvenile
court is empowered to act where there is a potential serious risk
to the child. (Ibid.)
       “‘In reviewing the jurisdictional findings and the
disposition, we look to see if substantial evidence, contradicted or
uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’” (In re R.T. (2017)
3 Cal.5th 622, 633.) Substantial evidence is evidence that is
“meaningful and significant and [not] merely speculative.”
(Ma.V., supra, 64 Cal.App.5th at p. 22.)
II.    Substantial evidence supported the juvenile court’s
       true finding as to count b-1
       Count b-1 alleged that father had a history of substance
abuse and was a current user of amphetamine,
methamphetamine, and marijuana, which rendered father
unable to provide regular care for the children. The record
supported the juvenile court’s finding that the children were at
risk of serious harm due to father’s continuing drug abuse.




                                 20
       Father admitted using methamphetamine since he was 20
years old. He was now 31. Father continued using
methamphetamine even after a dependency matter was initiated
as to his oldest child, Jaylene, leading to a positive toxicology
screen for father on May 26, 2021. Father also admitted to using
marijuana regularly since the age of 16 to help him with
attention deficit hyperactivity disorder. While father initially
enrolled in a drug program, his commitment to the program
lasted only one week. Father admitted he was unable to attend
after completing one week of the program and consequently did
not know whether or not he was still enrolled. In spite of the
court’s order, father failed to drug test, missing scheduled tests
on July 16 and 19, 2021. These missed tests are properly
considered positive tests. (In re Christopher R. (2014) 225
Cal.App.4th 1210, 1217.) Father had an extensive criminal
history, including a charge involving possession of
methamphetamine. He had an outstanding warrant during the
proceedings and claimed he forgot about the criminal court
hearing. He was unemployed and living with friends.
       When PGM discovered that father was using drugs, instead
of refraining from drug use, he chose to leave PGM’s home and
pass the children to mother. According to PGM, the children had
never before spent much time with mother. Father was willing to
disrupt the children’s lives and leave them with mother, who was
also suffering from drug and alcohol problems. While father
denied knowledge of mother’s drug use, he admitted she drank
alcohol. After father returned the children to PGM’s custody, he
lied to PGM, telling her that the social worker authorized him to
take the children back to mother. As father admitted he did not
have valid identification, the court could justifiably infer that




                               21
father was transporting the children without a valid driver’s
license.
        The juvenile court properly considered all the above factors
in determining that the children were at present risk of serious
harm. Despite father’s claim that his drug use did not interfere
with his parenting, the juvenile court was justified in concluding
otherwise that father’s drug use was affecting every aspect of his
life, including his ability to parent his children. (In re Drake M.
(2012) 211 Cal.App.4th 754, 766 [“The trial court is in the best
position to determine the degree to which a child is at risk based
on an assessment of all the relevant factors in each case.”].)
Given that Neveah and Serena were only seven and nine years
old, the juvenile court was justified in anticipating serious risk to
the children from father’s unresolved drug abuse.
        Mother emphasizes that the juvenile court dismissed the
substance abuse allegation against father in Jaylene’s case.
However, mother fails to provide legal authority as to the
significance of that dismissal in this matter. Further, the
juvenile court was considering different evidence in this matter.
As set forth above, the court was considering more than the
positive toxicology screen alone. The evidence before the court
was sufficient to show a risk of serious harm to the young
children.
III. Substantial evidence supported the juvenile court’s
        true finding as to count b-2
        Count b-2 alleged that mother had a history of substance
abuse and is a current abuser of marijuana, rendering her
incapable of providing regular care for the children. The record
supported the juvenile court’s finding that the children were at
risk of serious harm due to mother’s continuing drug abuse.




                                 22
       Mother has used marijuana since she was 14 years old.
Mother smoked marijuana at bedtime to help her sleep and in the
morning to help with her appetite. Despite twice daily reliance
on marijuana, she denied being a heavy user and denied that she
had a problem with drugs. Although she voluntarily agreed to
participate in drug tests, she failed to attend her scheduled tests.
These missed tests are properly considered to be positive tests.
(In re Christopher R., supra, 225 Cal.App.4th at p. 1217.) Mother
minimized the severity of her drug problem as she missed these
tests. Mother’s denial of her drug problem, and her refusal to
address the problem, can be considered evidence of the severity of
the problem. (In re Gabriel K. (2012) 203 Cal.App.4th 188, 197
[“One cannot correct a problem one fails to acknowledge.”].)
       Like father, mother was unemployed and staying with a
friend. Also like father, mother had a criminal history including
possession of methamphetamine. Mother had an outstanding
warrant at the time of the investigation, and despite agreeing to
resolve it, she had not done so at the time of the jurisdiction
hearing. Mother was uncooperative and unresponsive
throughout the investigation. The majority of the social worker’s
visits, calls, and texts were ignored. This remained true even
after mother was informed that father had tested positive for
drugs, including methamphetamines, on May 26, 2021. Mother
expressed no concerns about father’s positive drug test and
continued to avoid the social worker’s attempts to contact her to
create a safety plan for the children.
       The juvenile court properly considered all these factors in
determining that the children were at present risk of serious
harm from mother’s drug use. Because of the young ages of the




                                23
children, the juvenile court was justified in anticipating serious
risk to the children from mother’s unresolved drug use.
       Mother cites In re Destiny S. (2012) 210 Cal.App.4th 999,
1003, for the proposition that a parent’s marijuana use, “‘without
more,’ does not bring a minor within the jurisdiction of the
dependency court.” The present matter is distinguishable. As
discussed above, mother exhibited more than just marijuana use.
She failed to drug test, was uncooperative with the social worker,
and minimized both her own and father’s drug use.9
       Mother further argues that harm is not presumed from a
parent’s mere use—as opposed to abuse—of drugs. (In re L.C.
(2019) 38 Cal.App.5th 646, 652.) Mother points out that the
definition of abuse is “‘cravings and urges to use the substance;
spending a lot of time getting, using, or recovering from use of the
substance; giving up important social, occupational or
recreational activities because of substance use; and not
managing to do what one should at work, home or school because
of substance use.’” (Ibid.) Mother claims that no evidence in the
record supported any of these indicia of substance abuse on the
part of mother.
       We disagree. Mother’s obligations to her family included
drug testing, communicating with the social worker, putting
together a safety plan to protect the children from father’s drug
use, and clearing her criminal record. Mother was not doing
what she needed to do in order to provide a safe home for her
children. The juvenile court was permitted to infer that mother’s

9     We note that—in contrast to this case—at the time of the
jurisdictional hearing, the mother in Destiny S. “had tested clean
for marijuana and methamphetamine for three months.” (In re
Destiny S., supra, 210 Cal.App.4th at p. 1004.)




                                24
failure to meet her obligations resulted from her constant use of
marijuana. That the children had never observed mother using
drugs does not minimize the risks of mother’s behavior.
      Drawing all reasonable inferences from the evidence to
support the findings and orders of the dependency court, as we
must (In re R.T., supra, 3 Cal.5th at p. 633), we find that the
evidence before the court was sufficient to show a risk of serious
harm to the children.

                        DISPOSITION
      The judgment is affirmed.


                                     ___________________________
                                     CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                25